ITEMID: 001-99843
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: KOROLEV v. RUSSIA
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: The applicant, Mr Vladimir Petrovich Korolev, is a Russian national who was born in 1954 and lives in Orenburg, in the Russian Federation.
The applicant sued the Head of the Passport and Visa Department at the Regional Directorate of the Interior for having denied him access to documents pertaining to a delay in issuing his new travel passport.
On 25 September 2001 the Verkh-Isetskiy District Court of Ekaterinburg dismissed the applicant’s claim. On 13 November 2001 the Sverdlovskiy Regional Court quashed the judgment on appeal and referred the case back to the District Court.
On 16 April 2002 the District Court allowed the applicant’s claim, ordering the Head of the Passport and Visa Department to allow the applicant access to all the documents and materials relating to the issuing of his passport. The court also held that the Passport and Visa Department should pay the applicant 22.50 Russian roubles ((RUB) – less than one euro) in compensation for the court fees.
On 4 July 2002 this judgment was upheld on appeal and became final.
It is not evident from the case file if and when the respondent authority complied with the judgment in the part concerning the applicant’s access to his file. All reported actions taken by the applicant in the wake of the judgment were solely aimed at recovering the RUB 22.50 awarded by the District Court.
On 22 July 2002 the District Court issued a writ of execution which was explicitly limited to the payment of the court’s award of RUB 22.50. On 28 April 2003 the bailiff initiated enforcement proceedings.
On 15 December 2003 the applicant challenged the bailiff’s inactivity before the District Court. On 22 December 2003 the judge found the complaint to fall short of the procedural requirements and requested the applicant to comply therewith by 5 January 2004. The applicant was in particular requested to substantiate the bailiff’s alleged failure.
The applicant supplemented his complaint on 31 December 2003.
On 6 January 2004 the court found that the applicant had not complied with the said requirements and dismissed the complaint without considering its merits. On 10 February 2004 the Sverdlovskiy Regional Court upheld that decision.
